Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 21–39 have been submitted for examination.  
Claims 21 and 39 have been examined and rejected. 
Claims 22–38 are objected to. 

Allowable Subject Matter
Claims 22–38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,997,238 in view of Ellis et al. (US 2007/0157281). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claim is obvious over the conflicting patent claim.
The difference between the instant and conflicting patent claim is the addition of limitation performing at least one of a method for managing the storage space and a method for reading the multimedia content stored in the storage space in the instant claim. See the table below:

US 15/824,645  Claim 21
US 9,148,697  Claim 1
A method for processing an individual multimedia content by an electronic device, said electronic device comprising a database containing a list of users and a table of recorded individual multimedia contents, a system adapted to acquire the individual multimedia content, a calculation system and a storage system, the method comprising: storing the individual content on the storage system,
A storage method for storing at least one individual multimedia content by an electronic device, said electronic device comprising a database containing a list of users and a table of recorded individual multimedia contents, a system adapted to acquire the individual multimedia content, a calculation system and a storage system, said storage method including, for each stored individual multimedia content: 
the storing including allocating a storage space on the storage system by the calculation system;
allocating a storage space on the storage system by the calculation system;
adding an entry relating to the individual multimedia content stored in the table of recorded individual multimedia contents;
adding an entry relating to the individual multimedia content stored in the table of recorded individual multimedia contents;
acquiring the individual multimedia content and writing to memory said individual multimedia content in the allocated storage space, and
acquiring the individual multimedia content and writing to memory said individual multimedia content in the allocated storage space, and
creating a table of users relating to the stored individual multimedia content, said table of users including, for each user of a sub-set of the list of users contained in the database, one or more context data, and
creating a table of users relating to the stored individual multimedia content, said table of users including, for each user of a sub-set of the list of users contained in the database, one or more context data.
performing at least one of a method for managing the storage space and a method for reading the multimedia content stored in the storage space.



US 15/824,645  Claim 39
US 9,148,697  Claim 4
A non-transitory computer readable medium, on which is recorded a computer program comprising machine readable instructions for performing a method for processing an individual multimedia content by an electronic device, said electronic device comprising a database containing a list of users and a table of recorded individual multimedia contents, a system adapted to acquire the individual multimedia content, a calculation system and a storage system, the method comprising: 8 4846-0925-1810.v1SAGOT et al. - New Application Attorney Docket: 022044-0560723 storing the individual content on the storage system, 
A non-transitory computer readable medium, on which is recorded a computer program comprising machine readable instructions for performing a storage method for storing at least one individual multimedia content by an electronic device, said electronic device comprising a database containing a list of users and a table of recorded individual multimedia contents, a system adapted to acquire the individual multimedia content, a calculation system and a storage system, said storage method including, for each stored individual multimedia content: 

allocating a storage space on the storage system by the calculation system;
adding an entry relating to the individual multimedia content stored in the table of recorded individual multimedia contents;
adding an entry relating to the individual multimedia content stored in the table of recorded individual multimedia contents;
acquiring the individual multimedia content and writing to memory said individual multimedia content in the allocated storage space, and
acquiring the individual multimedia content and writing to memory said individual multimedia content in the allocated storage space, and
creating a table of users relating to the stored individual multimedia content, said table of users including, for each user of a sub-set of the list of users contained in the database, one or more context data, and
creating a table of users relating to the stored individual multimedia content, said table of users including, for each user of a sub-set of the list of users contained in the database, one or more context data.
performing at least one of a method for managing the storage space and a method for reading the multimedia content stored in the storage space.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize limitation performing at least one of a method for managing the storage space and a method for reading the multimedia content stored in the storage space in the method of the conflicting patent claim, since allowing for access and management of individual content stored in a shared interactive multimedia system is how a user accesses and manages their individual content, as taught by Ellis (¶¶[0198–200]). 
  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426